Citation Nr: 1043698	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-16 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.  He was awarded the Purple Heart with Oak Leaf Cluster, the 
Bronze Star, and the Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, granted 
service connection for PTSD with a 30 percent rating, effective 
December 23, 2002.  

A July 2006 rating decision granted an initial rating of 50 
percent for PTSD, effective October 4, 2005.  In May 2007, the RO 
established a 70 percent rating for PTSD, effective November 1, 
2006.  An April 2008 rating decision granted an effective date of 
December 23, 2002, for the 70 percent rating.  

The Veteran provided testimony before a decision review officer 
(DRO) at the RO in May 2006 and before the undersigned at the RO 
in May 2009.  Transcripts of both hearings are of record.

In October 2009, the Board remanded the claim for additional 
development.  

During the May 2006 DRO hearing, the Veteran withdrew his claim 
for a compensable rating of service-connected scar of the left 
knee.  In an unappealed January 2007 rating decision, the Veteran 
was denied entitlement to service connection for any left knee 
disability.  Therefore, neither appeal is before the Board.  

However, during the May 2009 hearing, the Veteran testified that 
he was scheduled for knee replacement surgery and that his left 
knee, including his scar, was painful.  He stated that he wished 
to reopen his claim for a left knee disability.  Therefore, 
the issues of entitlement to service connection for a left 
knee disability and increased rating for service-connected 
scar of the left knee have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  Prior to October 20, 2009, the Veteran's PTSD was manifested 
by occupational and social impairment with deficiencies in most 
areas, such as social relations, activities of daily living, 
judgment, thinking, or mood without total occupational and social 
impairment.  

2.  Beginning October 20, 2009, the Veteran's PTSD has been 
manifested by total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to October 20, 2009, the criteria for a disability 
rating in excess of 70 percent for PTSD were not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2010).

2.  Beginning October 20, 2009, the schedular criteria for a 
disability rating of 100 percent for PTSD have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 
9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

This appeal arises from disagreement with an initial evaluation 
following the grant of service connection for PTSD.  The courts 
have held that once service connection is granted, the claim is 
substantiated, additional VCAA notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of error 
in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the service treatment records and the Veteran was 
provided VA examinations in April 2007 and June 2010.  

In its May 2009 remand, the Board sought private treatment 
records from Dr. C. H., the Veteran's PTSD therapist.  Only some 
of the records were received and associated with the claims file.  
However, the Board finds that there is no possibility that the 
missing records would provide further assistance to the Veteran 
towards substantiating his claim.  

The Veteran is currently rated as 70 percent disabled for PTSD 
and in order to obtain the next highest rating, a total 
disability rating, the record must show total social and 
occupational impairment.  As explained below, the record, 
including the Veteran's own testimony, demonstrates that he was 
continuously employed full-time for 23 years at the United States 
Post Office up until October 20, 2009.  The records that have 
been obtained from Dr. C. H. for this period confirm that the 
Veteran was continuously employed.  

Given the Veteran's well documented full time employment there is 
no possibility that the private treatment records could 
substantiate entitlement to a rating in excess of 70 percent.  In 
addition Dr. C.H. has provided summaries of the earlier 
treatment.  The absence of the actual records is not prejudicial 
to the Veteran.  See Faust v. West, 13 Vet. App. 342, 356 (2000) 
(the fact that VA did not obtain medical evidence was not 
prejudicial to the claim where the evidence of record, including 
the veteran's testimony, clearly demonstrated that he had been 
gainfully employed and the criteria for the benefits sought 
required unemployment or unemployability as a matter of law).  

Furthermore, all evidence of record, including treatment records 
from Dr. C. H. and the Veteran's testimony, show that the 
Veteran's PTSD has been manifested by social and occupational 
impairment.  Therefore, the symptomatology is specifically 
contemplated by the rating criteria and an extraschedular rating 
is not warranted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.321 (2010).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that further assistance to the Veteran by 
VA would be capable of substantiating his claim.  Because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating the appeal.  The appeal is thus 
ready to be considered on the merits.

Legal Criteria- Initial Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  

Evidence to be considered in the appeal of an initial disability 
rating is not limited to that reflecting the current severity of 
the disorder.  In cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the initial evaluation 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130 (2010).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work).  Id.

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Schedular Rating Prior to October 20, 2009

Applying the analysis in Mauerhan to the criteria for the 100 
percent rating, it follows that the Veteran would be entitled to 
that rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none of 
the symptoms listed in the rating formula, and regardless of 
whether his symptoms were listed.

During an April 2007 VA examination, the Veteran reported that he 
had worked for more than 21 years for the United States Postal 
Service.  During the May 2009 hearing before the Board, the 
Veteran reported that he continued to work for the Postal 
Service, he missed only around six to eight days a year of work 
due to his PTSD symptoms, and he had never received an official 
sanction or disciplinary action taken against him at work.  
However, he reported that he was having increasing disagreements 
with coworkers and had received verbal warnings from his 
supervisors.  He believed his trouble at work was due to his PTSD 
symptoms and he planned to stop working after he recovered from 
an upcoming knee surgery, which was scheduled for June 16, 2009.  

VA medical center (VAMC) treatment record dated August 10, 2009, 
show that the Veteran was recovering from knee replacement 
surgery eight weeks ago and was anticipating difficulty once he 
returned to work due to ongoing friction with his supervisors.  A 
November 2009 private treatment note stated that the Veteran 
returned to work in August 2009 and that his last day of work was 
October 20, 2009.  A November 2009 VAMC treatment note quoted the 
Veteran as saying he "retired" from the post office as of 
October 30, 2009, due to his PTSD symptomatology.  

As he was continuously employed for the period prior to October 
20, 2009, the evidence is against a finding that the disability 
met the criteria for an evaluation in excess of 70 percent prior 
to that date.  

Schedular Rating Beginning October 20, 2009

The criteria for the 100 percent rating is satisfied when the 
record demonstrates total occupational and social impairment, 
regardless of whether he had some, all, or none of the symptoms 
listed in the rating formula, and regardless of whether his 
symptoms were listed.  See Mauerhan; Sellers. 

As discussed above, the Veteran became unemployed due to PTSD 
symptomatology as of October 20, 2009.  There is no evidence that 
he has been able to return to work.  

Furthermore, the record also establishes total social impairment.  
During a June 2010 VA PTSD examination, the Veteran stated that 
his marriage of 38 years was "going increasingly poorly" and 
that he had been thinking over the last six months about 
divorcing his wife.  He reported that he was arguing "with 
everyone" and that there was significant conflict with his son, 
who was living with the Veteran.  Other than seeing his brother 
occasionally and a friend from a fishing club about twice a 
month, he did not socialize much.  He spent most of his time 
fishing on his own, gardening or working around the house.  The 
examiner concluded that the PTSD signs and symptoms did interfere 
with social functioning in terms of limited social circles and 
constant conflict with family members.  Private treatment records 
for this period also demonstrate total social impairment.  

Moreover, the GAF scores assigned during this period are 
indicative of total social and occupational impairment.  The June 
2010 VA examiner assigned a GAF score of 50, indicative of 
serious impairment such as the inability to keep a job or have 
friends.  Private treatment records reflect a GAF score of 39 for 
this period, indicative of major impairment such as the inability 
to work, avoidance of friends, and neglect of family.  

Therefore, resolving all doubt in the favor of the Veteran, the 
Board finds that a total disability rating for PTSD is warranted 
beginning October 20, 2009.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The schedular rating criteria contemplate the Veteran's 
disability.  The Veteran's PTSD has been manifested by social and 
occupational impairment with symptoms such as sleep disturbance, 
hypervigilance, irritability and anxiety.  These manifestations 
are contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is, 
therefore, not warranted.  38 U.S.C.A. § 5107.  

Total Disability Due to Individual Unemployability

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's 
service connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational experience 
would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

In this case, the Veteran was reportedly working continuously at 
the same job during the entire period on appeal up to October 20, 
2009.  While the Veteran reported problems at work with his 
coworkers and supervisors, he continued to work without 
significant time lost due to PTSD.  The schedular evaluations are 
meant to compensate him for considerable time lost from work.  
38 C.F.R. § 4.1.  

Beginning October 20, 2009, the Veteran's disabilities are rated 
total.  Hence, the record does not raise the question of 
entitlement to TDIU.  


ORDER

An initial rating of 100 percent is granted for PTSD, effective 
October 20, 2009.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


